Citation Nr: 1143990	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975, with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the residuals of a left foot injury, assigning a 10 percent rating effective October 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In April 2007, the Veteran submitted an authorization to release records from Dr. H relevant to her claim.  There is no indication in the claims file that those records were requested from Dr. H.  Furthermore, in December 2006 and in April 2007, the Veteran requested that her records from the VA facility in Jacksonville, Florida, be retrieved prior to adjudicating her claim.  To date, the only records received from the VA are dated in July 2007 and from August 2007 to April 2008.  Thus, it appears that VA treatment records remain outstanding and further records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  Because this case is being remanded for further records, and because the most current VA examination related to the Veteran's claim for increase for a left foot disability is dated in March 2008, a new VA examination should also be obtained on remand in order to fairly and accurately decide the claim.  In that regard, the Veteran has stated that her left foot disability has precluded her ability to maintain employment.  However, at the March 2008 VA examination, she stated that she was attending vocational rehabilitation in order to complete office work.  Thus, further opinion regarding the effects of her left foot injury on her ability to obtain and maintain employment should also be sought on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of her claim for increased rating for the residuals of a left foot injury, to include from Dr. H.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records dated from October 2002 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file, if such exists.  The claims file should be properly documented if such file does not exist. 

3.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of her left foot disability.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Describe the current severity of the Veteran's service-connected left foot injury, including whether the disability results in a moderate, moderately severe, or severe disability.  

b)  Does the current residual left foot disability result in limitation of the motion of the joints of the ankle and foot?  If so and if feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c)  Does the Veteran have flatfoot, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones related to the service-connected residuals of a left foot injury?  If so, describe the severity of those conditions in accordance with 38 C.F.R. § 4.72, DCs 5276-5281.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


